UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-5081



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MARLIN ANDREW MARRS,

                                            Defendant - Appellant.



                             No. 06-4051



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


MARLIN ANDREW MARRS,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CR-03-289; 1:03-cr-00289)


Submitted:   June 19, 2006                  Decided:   July 6, 2006


Before WILKINSON, MOTZ, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Mary Lou Newberger, Federal Public Defender, Jonathan D. Byrne,
Appellate Counsel, Michael L. Desautels, Assistant Federal Public
Defender, Charleston, West Virginia, for Appellant.    Charles T.
Miller, United States Attorney, John L. File, Assistant United
States Attorney, Beckley, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

              These cases are before the court after our limited remand

for resentencing under United States v. Booker, 543 U.S. 220

(2005).      Marlin Andrew Marrs appeals the forty-one-month sentence

imposed after remand, on his guilty plea to distribution of cocaine

base,   in    violation     of   21   U.S.C.    §    841(a)(1)      (2000).     Marrs

challenges the reasonableness of this sentence, contending that it

is longer than necessary to comply with the factors set forth in 18

U.S.C.A. § 3553(a)(2) (West 2000 & Supp. 2006).                   We find, however,

that the district court sentenced Marrs only after appropriately

considering        and   examining    the   sentencing      guidelines        and   the

§ 3553(a) factors, as instructed by Booker.                  The court sentenced

Marrs within the applicable advisory guideline range and well below

the   twenty-year        statutory    maximum       set   forth    in   21    U.S.C.A.

§ 841(b)(1)(C) (West 2000 & Supp. 2006).

              We   cannot   conclude    that,       under   these    circumstances,

Marrs’s sentence is unreasonable.            See United States v. Green, 436

F.3d 449, 457 (4th Cir.) (finding that sentence imposed within

properly calculated advisory guidelines range is presumptively

reasonable), cert. denied, __ U.S. __, 74 U.S.L.W. 3654 (U.S. May

22, 2006) (No. 05-10474); see also United States v. Johnson, 445

F.3d 339, 346 (4th Cir. 2006) (finding that district court’s

“detailed inquiry into the various circumstances bearing upon




                                       - 3 -
[defendant’s] sentence” satisfied court’s obligation to consider

§ 3553(a) factors).

           Accordingly, we affirm the sentence.         We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                AFFIRMED




                                  - 4 -